Citation Nr: 0533539	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-23 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
schizophrenia, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
a total disability evaluation based on individual 
unemployability (TDIU), and which continued the veteran's 
evaluation for his service connected schizophrenia at a 30 
percent evaluation.  These issues were remanded in August 
2004 for further development.  That development having been 
completed, these claims now return before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Evidence received pursuant to the Board's remand reflects 
some discrepancy in the evidence regarding the veteran's 
current level of disability due to his service connected 
schizophrenia.  Specifically, the report of a Social Security 
examination dated in November 1998, indicates that the 
veteran was alert and oriented, with a congruent affect and 
restricted range of emotional reactions, but with some 
impairment of insight and judgment, and which diagnosed the 
veteran with schizophrenia, rule out paranoid type, under 
only partial medical control.  At that time, it was indicated 
that while the veteran at times appeared to be able to 
function effectively, he most likely would have difficulty 
doing so on a consistent and reliable basis.  He was also 
noted to be not likely able to engage in sustained 
productive, goal related activity requiring adequate 
concentration, attention to detail, and dealing with ordinary 
stressors in a work environment.  He was thought to be 
incapable of managing his funds.  The veteran is currently 
receiving Social Security disability benefits due to his 
schizophrenia and affective mood disorders. 

The level of severity noted in this examination is in 
contrast to the report of the veteran's most recent VA 
examination, dated April 2003, which indicates that the 
veteran was considered an associate pastor of his church, 
that he was noted to live independently in the apartment of 
his sister's house, had social involvement primarily with 
members of his family and church, a positive relationship 
with his parents, and frequent contact with his sister and 
grand nieces and nephews, and found it easy to meet and get 
to know other people, particularly at church.  

During the April 2003 examination, the veteran was noted to 
be pleasant, well groomed, with a euthymic mood with a board 
range of appropriate affect, with no indication of abnormal 
thought processes or perceptual experiences.  He denied ideas 
of reference or paranoid ideation.  He reported good sleep 
five out of seven nights a week, with difficulty falling 
asleep two night a week.  He was well oriented, exhibited 
good concentration, and memory capacity appeared grossly 
intact.  Judgment and insight were good.  He repeatedly 
indicated that he had felt good for several years, and 
credited his monthly medication injection for this.  The 
examiner indicated that the veteran's condition continued to 
remain stable on his medication, and that the veteran did not 
demonstrate or report experiencing negative or positive 
symptoms of schizophrenia since his last exam.  He was noted 
to maintain a positive outlook and appeared to be coping 
adequately with his present circumstances.  The examiner 
indicated that he felt the veteran's employment potential 
appeared to be no more than moderately impaired due to his 
service connected mental condition.  He was thought to be 
capable of making independent decisions and managing his 
financial affairs.  The veteran was assessed with a Global 
Assessment of Functioning Scale (GAF) of 51.  

As the Board is of the opinion that the findings in these two 
examinations are significantly divergent, the Board finds 
that the veteran should be offered another VA examination, 
with the examiner having the benefit of the veteran's entire 
claims folder to review, such that a further opinion can be 
rendered as to the veteran's present level of disability.

In addition, the Court has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Entitlement to total disability evaluation based on 
individual unemployability requires consideration of the 
effect on employability of all service-connected 
disabilities.  The determination regarding the remanded issue 
of increased initial evaluation for schizophrenia could have 
a significant impact on the outcome of the veteran's total 
disability evaluation based on individual unemployability 
claim.  The Board therefore finds these issues to be 
inextricably intertwined.  Thus, adjudication of the total 
disability evaluation based on individual unemployability 
claim will be held in abeyance pending further development of 
the veteran's service connection claim.

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail.  However, 
it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, this claim is remanded for the following 
development:
		
1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for any psychiatric 
disorder since 2005.  After obtaining any 
necessary releases, all available 
identified records should be obtained and 
associated with the veteran's claims 
folder.  

2.  A VA psychiatric examination should 
be conducted, preferably by an examiner 
who has not previously examined him, to 
determine the present level of severity 
of the veteran's service-connected 
schizophrenia.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination to the examination.  All 
necessary tests and studies should be 
accomplished.  The examiner should obtain 
a detailed occupational history and 
render an opinion on the extent to which 
the veteran's service-connected 
schizophrenia affects his occupational 
and social functioning.  In this regard, 
the examiner should reconcile any 
findings with the clinical data of 
record, especially the reports of the 
November 1998 examination for Social 
Security purposes and the April 2003 VA 
examination.  The examination should 
include a Global Assessment of 
Functioning (GAF) score.

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

